Citation Nr: 0125984	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  96-44 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for shortening of the right lower extremity.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right shoulder disability resulting from 
treatment by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1951 to January 1953, 
with a subsequent period of active duty for training 
purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1996.  He presented testimony at a 
hearing at the RO before the undersigned Member of the Board 
in July 1999.  Transcripts of both hearings are of record.  
This case was remanded to the RO in March 2000 for further 
development and action.  It was returned to the Board in 
October 2001.

At the veteran's July 1999 before the undersigned, his 
representative indicated that the veteran sought compensation 
under the provisions of 38 U.S.C.A. § 1151 for angulation 
deformity of the right lower extremity.  Although a March 
2000 Board remand referred this issue to the RO for 
appropriate action, the issue has not yet been adjudicated.  
Therefore, the matter is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.

2.  The veteran's right lower extremity has been measured as 
being 5 centimeters shorter than his left lower extremity.
 
3.  The veteran has no additional right shoulder disability 
due to VA treatment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for shortening of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5275 (2001).

2.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for right shoulder disability resulting from VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Subsequent to 
the RO's most recent consideration of the veteran's claims, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and are 
therefore applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  He has been afforded a current VA 
examination.  Identified VA treatment records have been 
procured by the RO, to include those noted in the Board's 
March 2000 remand.  The veteran was afforded hearings before 
a hearing officer at the RO and the undersigned Member of the 
Board.  The veteran has not identified and the Board is not 
aware of any additional evidence or information which could 
be obtained to substantiate his claims.  

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA.  A 
remand for such consideration by the RO would only further 
delay resolution of the veteran's appeal with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the veteran's claims.

II.  Initial Rating 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's shortening of the right lower extremity.  

The pertinent records show that the veteran was hospitalized 
in a VA facility in July 1988 with fractures of the right 
tibia and fibula.  While hospitalized he underwent open 
reduction and internal fixation.  No specific complications 
were noted.  An August 8, 1989, physical examination report 
notes that the veteran's right lower extremity was 3-4 
centimeters shorter than his left.  On August 15, 1989, the 
veteran underwent total hip replacement.  He participated in 
physical therapy and did well.  An August 21, 1989, progress 
note states that the veteran's right lower extremity was 2 
centimeters shorter than his left.  No other complications 
were noted.  

At his November 1996 hearing before a hearing officer at the 
RO, the veteran testified that he wore lifts on his right 
shoe because of the shortening of his right lower extremity.  
He indicated that he had not been told that shortening of his 
right lower extremity was a possible complication of his 
surgery.  Thereafter, the hearing officer granted 
compensation under 38 U.S.C.A. § 1151 for shortening of the 
right lower extremity due to the VA surgery in July 1988.  He 
assigned a noncompensable evaluation.  

At his July 1999 hearing before the undersigned, the veteran 
testified that he was scheduled that month for an evaluation 
to determine whether there had been additional shortening 
that might require additional lifts to correct.    

The July 1999 evaluation report was procured by the RO.  The 
veteran reported that his right lower extremity had been 
shorter since his tibia and fibula fractures.  He estimated 
that the discrepancy was approximately 2 to 3 inches.  On 
physical examination, the examiner noted that the veteran had 
no pain over the fracture site, and that he had a 2 1/2 to 3 
inch leg length discrepancy.  There is no evidence that the 
examiner measured the veteran's legs to make this conclusion.  
The examiner recommended a further heel lift for the leg 
length inequality.

A VA examination was conducted in August 2000.  The veteran's 
lower extremities were measured with the veteran in a lying 
position.  Measuring from the anterosuperior iliac spine to 
the medial malleolus, the examiner found that the veteran's 
right extremity was 90 centimeters in length, and the left 
lower extremity was 95 centimeters in length.  The examiner 
concluded that 9 millimeters of the discrepancy was due to 
the previous open reduction and internal fixation of the 
right distal tibia, and the remaining discrepancy was due to 
the total hip replacement.  

In a December 2000 decision, the RO increased the evaluation 
for the shortening of the veteran's right lower extremity to 
10 percent, from June 16, 1996, the effective date of the 
veteran's award of compensation under 38 U.S.C.A. § 1151.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Shortening of the bones of a lower extremity of 2 to 2 1/2 
inches (5.1 cms. to 6.4 cms.) warrants a 30 percent 
evaluation.  For 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.), a 
20 percent evaluation is assigned.  For 1 1/4 to 2 inches 
(3.2 cms. to 5.1 cms.), a 10 percent rating is warranted.  
These evaluations are not to be combined with other ratings 
for fracture or faulty union in the same extremity.  38 
C.F.R. § 4.71a, Code 5275.

The only objective evidence suggesting the presence or right 
leg shortening to the extent required for an evaluation in 
excess of 10 percent is the report of the July 1999 
evaluation which suggests the presence of shortening of 2 1/2 
to 3 inches.  However, this report also specifically 
indicates that this was an approximation.  There is no 
indication that precise measurements were taken to make this 
determination.  On all other occasions when shortening of the 
right lower extremity has been noted in the medical evidence, 
it has been to a degree which would warrant no more than a 10 
percent evaluation.  Moreover, the August 2000 VA examination 
report, which shows shortening at the 10 percent level, is 
clearly of greater probative value than the July 1999 
evaluation report since the finding of 5 cms. of shortening 
was based upon precise measurements.  

Therefore, an evaluation in excess of 10 percent is not in 
order.  In reaching this decision, the Board has considered 
whether staged ratings are warranted; however, at no time 
during the period in question has the disability warranted an 
evaluation in excess of 10 percent.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

III.  Compensation under 
38 U.S.C.A. § 1151 for Right Shoulder Disability

Factual Background

Records pertaining to the veteran's right shoulder disability 
show that he sustained a fracture of his right proximal 
humerus in December 1991.  An August 1993 VA hospital records 
indicate that the condition had progressed to nonunion and 
caused continuous pain and limited range of motion.  Also 
noted was the veteran's history of a cerebrovascular accident 
(CVA) in 1984 with resulting right upper extremity weakness.  
Physical examination revealed diffuse right-sided weakness 
and gross deltoid atrophy on the right.  Active ranges of 
motions were forward flexion to 30 degrees, abduction to 40 
degrees, internal rotation S1, and external rotation of zero 
degrees.  Passive range of motion testing revealed forward 
flexion to 110 degrees, abduction to 100 degrees, and 
internal rotation L1.  The elbow lacked approximately 10 
degrees from full extension.  Wrist extensors and flexors 
were intact.  The humerus was inferiorly subluxated.  X-rays 
showed gross nonunion of the right proximal humerus fracture 
with evidence of lucency at the shaft fracture site, inferior 
subluxated head.  The veteran underwent a total right 
shoulder arthroplasty with osteotomy of the greater and 
lesser tuberosity.  He reportedly tolerated the procedure 
well without complications.  He was very slow to mobilize 
postoperatively.  On postoperative day number two, he 
achieved 90 degrees of passive forward flexion, 80 degrees of 
abduction, and 30 degrees of internal rotation.  

A November 1993 progress note indicates that the veteran 
complained of constant pain and decreased range of motion of 
his right upper extremity.  Range of motion testing showed 
flexion to 45 degrees, abduction to 60 degrees, external 
rotation to 20 degrees, and internal rotation of S1.  X-rays 
revealed that the shoulder was healed, with unchanged 
placement.  The examiner noted that the veteran had, 
"probably reached maximum motion at this point."  A 
December 1994 progress note shows that the veteran complained 
of chronic pain and requested Tylenol #3.  A physical therapy 
progress note, also dated in December 1994, indicates that 
the veteran's prognosis remained poor with regard to his 
shoulder.  

At his November 1996 hearing before a hearing officer at the 
RO, the veteran testified that prior to the total shoulder 
arthroplasty by VA, he could perform tasks such as brushing 
his teeth and combing his hair with his right hand.  He 
stated that subsequent to the surgery he could no longer use 
his right hand.  He maintained that he was not informed that 
his range of motion would be lessened by the surgery.

At his July 1999 hearing before the undersigned, the veteran 
testified that he was able to move his right arm prior to the 
shoulder arthroplasty, and that he was not informed that he 
might lose range of motion as a result of the surgery.  

A VA examination was conducted in August 2000.  With respect 
to the veteran's right shoulder, the examiner noted that the 
veteran sustained a right humeral fracture in December 1991 
and underwent total shoulder arthroplasty in July 1993.  Also 
noted was significant loss of motion.  Passive range of 
motion testing revealed flexion to 15 degrees, abduction to 
approximately 10 degrees, internal rotation to 5 degrees, and 
external rotation to 10 degrees.  The examiner indicated that 
the veteran had no real active range of motion and no good 
strength with the shoulder.  Sensation appeared to be intact.  
The examiner noted significant weakness, and opined that it 
was due to the veteran's CVA.  He concluded that the humeral 
fracture and subsequent total arthroplasty resulted in a 
significant decreased range of motion of the shoulder.  The 
examiner pointed out, however, that the veteran's CVA could 
have compounded the decreased range of motion of the 
shoulder.


Analysis

During the pendency of this claim, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veteran's claim; however, 
since the veteran's claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the surgical treatment was 
authorized.  38 C.F.R. § 3.358(b) (2001).

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) 
(2001).

The medical evidence shows that the nonunion at the site of 
the fracture of the proximal humerus with pain and limitation 
of motion, as well as right upper extremity weakness 
associated with an old CVA, existed when the veteran was 
admitted to the VA facility in July 1993 for the right 
shoulder arthroplasty.  Under the Rating Schedule, nonunion 
of the humerus (false flail joint) warrants a 60 percent 
evaluation if it involves the major upper extremity or a 50 
percent evaluation if it involves the minor upper extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  

An August 1994 X-ray report indicates that the total shoulder 
arthroplasty remained in near anatomic alignment, with no 
evidence of loosening.  The VA examination in August 2000 
revealed that the veteran has essentially no useful motion of 
his right shoulder.  Although some of the functional 
impairment is apparently due to an old CVA, the Board will 
assume for the purpose of this decision that the right 
shoulder arthroplasty alone has resulted in ankylosis of the 
veteran's right shoulder.  

Under the Rating Schedule, unfavorable ankylosis of the 
scapulohumeral articulation warrants a 50 percent evaluation 
if it involves the major upper extremity or a 40 percent 
evaluation if it involves the minor upper extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).  These are 
the maximum evaluations authorized for ankylosis of the 
scapulohumeral articulation.  Id.

If the disability were rated on the basis of chronic 
residuals of the prosthetic replacement, an evaluation of 60 
percent for the major upper extremity or 50 percent for the 
minor upper extremity would be warranted if the chronic 
residuals include severe, painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5051 
(2001).  These are the maximum evaluations authorized for 
chronic residuals of prosthetic replacement of a shoulder.  
Id.

There is no other basis in the Rating Schedule for concluding 
that the current degree of disability would be in excess of 
60 percent for the major upper extremity or 50 percent for 
the minor upper extremity.  

Although it is regrettable that the right shoulder 
arthroplasty performed by VA did not achieve the results 
desired by the veteran, it is clear that the degree of 
disability existing prior to the arthroplasty equaled or 
exceeded the degree of disability currently existing.  
Therefore, the veteran is not entitled to compensation under 
38 U.S.C.A. § 1158 for right shoulder disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for shortening of the right lower extremity is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right shoulder disability resulting from treatment by VA 
is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



